Reiber, C.J.
¶ 1. Defendant Anthony Deyo appeals his conviction of aggravated sexual assault. Defendant was tried and convicted by a jury of four counts: three counts of sexual assault on his child who was under the age of sixteen and one count of aggravated sexual assault based on repeated nonconsensual sexual acts as part of a common scheme or plan. Defendant appeals the aggravated sexual assault conviction, claiming that the trial court twice erred in instructing the jury on that count. We affirm.
¶ 2. On December 27,2001, the State charged defendant with three criminal counts of sexual assault on T.D., a minor, for alleged violations of 13 V.S.A. § 3252(b)(1) (prohibiting sexual acts with a person under the age of sixteen who is the actor’s child). Nearly two years later, on October 17, 2003, the State amended the information to add a fourth count, aggravated sexual assault, based on “repeated nonconsensual sexual acts as part of the actor’s common scheme or plan.” 13 V.S.A. § 3253(a)(9).1 A jury trial was held in December 2003. T.D. testified that between September and December 2001, when she was thirteen years of age, her father had sex with her ten to fifteen times. Prior to trial, defendant had confessed to having sex with his daughter eight to twelve times over the same period, but he later challenged his confession at trial. Defendant was convicted of all four counts, and this appeal followed.
¶ 3. On appeal, defendant raises two claims of error in the trial court’s instructions to the jury: (1) in allowing the jury to use one of the incidents of the charged sexual conduct as a predicate for finding *92the element of “repeated” sexual acts for the aggravated charge; and (2) in instructing the jury that, because the complainant was under sixteen at the time of the alleged sexual acts, the acts were noncon-sensual as a matter of law.
I.
¶ 4. Defendant first argues that the trial court committed plain error in violation of double jeopardy principles and legislative intent because its instructions allowed the jury to convict him of aggravated sexual assault based on “repeated” sexual acts by finding, in addition to any acts proved in connection with the three individual counts, that only one uncharged compounding act had occurred.
¶ 5. The trial court instructed the jury on the count of aggravated sexual assault, in pertinent parts, as follows:
These elements are as follows: that between September 11th, 2001 and December 31st, 2001, at Rockingham, the defendant, Anthony Deyo, one, engaged in repeated sexual acts with [T.D.]; two, at a time when his child, [T.D.], was under the age of 16 years; three, and that he intentionally engaged in the sexual acts; four, and that the sexual acts were part of a common scheme or plan____As distinguished from counts one through three, count four does not require that you find that particular acts occurred at particular times. This is in recognition of the difficulty of determining in retrospect the exact time of occurrence of sexual acts. Rather, the State charges that in addition to the three distinct acts, which are the subject of counts one through three, Anthony Deyo engaged in other sexual acts with [T.D.].
Specifically, the State charges that on other occasions, the defendant placed his penis in [T.D.’s] vagina and also that contact occurred between Anthony Deyo’s penis and [T.D.’s] mouth, and that contact occurred between Anthony Deyo’s mouth and [T.D.’s] vulva____If you find that one or more sexual acts occurred between Anthony Deyo and [T.D.], in addition to any acts proved in connection with counts one through three, the State will have met its burden of proof as to the element of repeated sexual acts. (Emphasis added.)
¶ 6. After delivering the above charge to the jury, but before sending the jury to deliberate, the court conferred with counsel about *93its instructions pursuant to Rule 30 of the Vermont Rules of Criminal Procedure. After that conference, the court instructed the jury:
I need to make one more refinement, as to my instruction on count four, regarding aggravated child sexual assault---[I]t is important that you be able to unanimously agree that the particular acts, beyond those charged in counts one through three did occur, and that you agree unanimously, what those acts were ... you all agree on what they were and that they, in fact did occur. (Emphasis added.)
¶ 7. Defendant did not object to the jury instruction, and so we review for plain error. V.R.Cr.P. 52(b); State v. Tahair, 172 Vt. 101, 104-05, 772 A.2d 1079, 1082 (2001). To rise to the level of plain error, any claimed error must both seriously affect substantial rights and have an unfair prejudicial impact on jury deliberations. In re Carter, 2004 VT 21, ¶ 21, 176 Vt. 322, 848 A.2d 281. Such an error exists “only in extraordinary situations where it is obvious and strikes at the heart of defendant’s constitutional rights or results in a miscarriage of justice.” State v. Forant, 168 Vt. 217, 220, 719 A.2d 399, 401 (1998) (quotation omitted).
¶ 8. Defendant argues that the trial court misstated the law when it instructed the jury that if it found “that one or more sexual acts occurred between Anthony Deyo and [T.D.], in addition to any acts proved in connection with counts one through three, the State will have met its burden of proof as to the element of repeated sexual acts,” thereby allowing the jury to use one of the single charges as a predicate for a separate aggravated sexual assault conviction based on “repeated” sexual acts. 13 V.S.A. § 3253(a)(9). Even if that instruction amounted to error, we do not find plain error.
¶ 9. We view jury instructions in their entirety in assessing for plain error, Carter, 2004 VT 21, ¶ 21, and we find error in a charge “only when the entire charge undermines confidence in the verdict, and only in extraordinary cases____” State v. Carpenter, 170 Vt. 371, 374-75, 749 A.2d 1137, 1139 (2000). There is no plain error “[i]f the charge as a whole is not misleading.” Forant, 168 Vt. at 220, 719 A.2d at 401. Instructions that misstate the law at one point but correctly state it multiple times elsewhere, without objection, do not usually give rise to plain error when reviewed as a whole. See, e.g., Carter, 2004 VT 21, ¶ 22 (no plain error where jury instruction twice omitted *94imminence element but explained the element multiple times elsewhere, including immediately after both omissions).
¶ 10. The court instructed the jury that they could find the element of repeated acts to have been proved if they found “one or more” acts in addition to the other counts; however, in the preceding paragraph of the jury charge, the court stated: “in addition to the three distinct acts, which are the subject of counts one through three, Anthony Deyo engaged in other sexual acts with [T.D.].” After the Rule 30 conference, the clarifying instruction, while not entirely illuminating, reinforced the notion that the jury needed to find that more than one additional act occurred. Moreover, in light of daughter’s testimony that her father had sex with her ten to fifteen times, we discern no prejudice, because that testimony would have most likely been rejected or accepted in its entirety, leaving the jury to believe that defendant either did not engage in sex with his daughter at all or did so at least ten times. This was not plain error.
II.
¶ 11. Next, defendant argues that the trial court committed plain error when, on the element that the repeated sexual acts be “noncon-sensual,” it delivered the following instruction to the jury: “As with counts one through three, you must also find that [T.D.] was under the age of sixteen at the time of any sexual act, making such acts nonconsensual as a matter of law.” Trial counsel and the court had discussed the instruction at the charge conference and all agreed on the instruction without further objection, so our review is for plain error. V.R.Cr.P. 52(b); supra, ¶¶ 7-8. We do not find any error.
¶ 12. We are not persuaded by defendant’s argument that the court “relieved the [Sjtate of its burden to prove an essential element of [aggravated sexual assault] beyond a reasonable doubt and improperly directed the jury to convict Mr. Deyo without finding that the alleged repeated sexual acts were ‘nonconsensual.’” Instead, the trial court instructed the jury as a matter of law on the meaning of “nonconsensual” when the complainant is under sixteen years of age. The complainant’s age was not disputed.
¶ 13. Defendant was convicted of aggravated sexual assault for subjecting the victim “to repeated nonconsensual sexual acts as part of the actor’s common scheme and plan.” 13 V.S.A. § 3253(a)(9). The first three counts — of which defendant was convicted and does not appeal — require only that the defendant engage in a sexual act with his child under the age of sixteen. 13 V.S.A. § 3252(b)(1). Section *953252(b)(1) is silent as to consent, and defendant argues that the trial court wrongly imported the principles of that statute into the aggravated sexual assault count, which includes the explicit “noncon-sensual” element. We do not agree.
¶ 14. Our paramount goal in interpreting a statute is to give effect to the Legislature’s intent. State v. O’Neill, 165 Vt. 270, 275, 682 A.2d 943, 946 (1996). “The definitive source of legislative intent is the statutory language, by which we are bound unless it is uncertain or unclear.” In re Bennington Sch., Inc., 2004 VT 6, ¶ 12, 176 Vt. 584, 845 A.2d 332 (mem.). Where plain and unambiguous, we presume the Legislature intended the express meaning of that language, and we enforce it according to its terms without resorting to statutory construction. Tarrant v. Dep’t of Taxes, 169 Vt. 189, 197, 733 A.2d 733, 739 (1999).
¶ 15. The aggravated sexual assault statute requires that the repeated sexual acts be “nonconsensual.” 13 V.S.A. § 3253(a)(9). “Nonconsensual” is not defined in the sexual assault statutory scheme, but the nominal form of its opposite, “consent,” is defined as “words or actions by a person indicating a voluntary agreement to engage in a sexual act.” Id. § 3251(3). Elsewhere, it is commonly understood that “nonconsensual” means the absence of mutual consent. See Webster’s New International Dictionary 567 (2d ed. 1959) (defining “consensual” as “existing or made by mere mutual consent”). We have further refined the meaning of consent when the complainant is under the age of sixteen and recognized a minor’s inability to consent to sexual relations with an adult. State v. Thompson, 150 Vt. 640, 644, 556 A.2d 95, 98 (1989) (“consent by a minor is not legally possible”); Northern Security Ins. Co. v. Perron, 172 Vt. 204, 216, 777 A.2d 151, 160 (2001) (“[Mjinors cannot appreciate the nature and consequences of, and therefore lack the ability to consent to, sexual activity for purposes of Vermont criminal law.”). Our statements in Thompson and Perron are consistent with the common law that has existed in Vermont since its founding, and with the common law of England, on which our common law was based. See 1 V.S.A. § 271 (adopting the common law of England where such “is not repugnant to the constitution or laws” of Vermont, substantially unchanged since enacted at R. 1787, p. 30); see also State v. Hazelton, 2006 VT 121, ¶ 28, 181 Vt. 118, 915 A.2d 224 (tracing development of the presumption that minors cannot consent to sexual *96acts). We believe that the long-settled understanding that minors cannot consent to sexual activity in all but limited circumstances renders the statutes in question unambiguously applicable to the facts of this case. The concurrence urges, however, that the statutes should be construed narrowly, to require proof of nonconsent in cases where an aggravated sexual assault charge is based on repeated sexual assaults by an adult on a minor.
¶ 16. It is well settled that statutes in derogation of the common law are to be construed narrowly. See 3 Sutherland Stat Const § 61.01 (5th ed. 1992) (citing cases). We have held that, where statutes covering a subject are more narrow than the common law, the common law remains in force as to cases outside the scope of the statute. State v. Sylvester, 112 Vt. 202, 207, 22 A.2d 505, 508 (1941). Here, the statutes covering the subject of consent by minors to sexual activity with adults, while they do describe certain instances in which minors can give consent, do not do away with the common law that does not generally recognize consent by minors to sexual activity. Rather, by specifically enumerating those limited circumstances in which a minor can consent, the Legislature has only reinforced its adherence to the common law. Thus, the most reasonable construction of the statutes is that a minor is legally incapable of consenting to sexual intercourse with an adult except in the very narrow circumstances in which the Legislature has explicitly stated that a minor’s consent will be effective. See In re M. & G., 132 Vt. 410, 416, 321 A.2d 19, 23 (1974) (“[T]he general principle is that the legislature may fix the time at which persons become competent to do any act or perform any duty.”).
¶ 17. If we recognize that under Vermont law a child has no general ability to consent to sexual acts with an adult, such acts must be “nonconsensual” as a matter of law except under the exceptional circumstances defined by the Legislature. Where a statute includes both children and adults in its potential class of complainants, as does aggravated sexual assault based on repeated nonconsensual acts, the legal principle that children cannot consent to sex with adults does not change. What is required to prove that the sexual contact was “nonconsensual” will therefore vary depending on the complainant’s age. This accords with the legislative intent behind § 3253(a)(9) which, as we have previously recognized, is that “repeated sexual assaults during an assaultive course of conduct or series of exertions of power will result in harsher punishment.” State v. Fuller, 168 Vt. 396, 402, 721 A.2d 475, 480 (1998). Sexual acts between a child and an *97adult necessarily involve exertions of power: “The legislature, among others, would certainly be surprised to find that sexual assault on a minor does not involve force or aggression, and is consensual, even though consent by a minor is not legally possible.” Thompson, 150 Vt. at 644, 556 A.2d at 98 (citation omitted). The logic of Thompson applies, a fortiori, to sexual acts whose victim is the child of the adult perpetrator; the Legislature, having assigned greater penalties to such acts than to other sexual assaults on minors, would be doubly surprised to learn that a minor child can legally consent to sexual contact with his or her parent.
¶ 18. The concurrence argues that the “most obvious” reason our construction of the statute is erroneous is that the penalty for aggravated sexual assault is an “obvious mismatch” with the underlying offense. Post, ¶ 33. Aggravated sexual assault is punishable by a maximum term of life imprisonment or a $50,000 fine. 13 V.S.A. § 3253(b). We do not agree with the concurrence that this penalty “should give us pause in determining the scope of the crime.” Post, ¶ 33. First, it is the Legislature that has determined the scope of the crime, not this Court. Second, the three counts of sexual assault of which defendant was convicted each carried a potential penalty of thirty-five years imprisonment and a $25,000 fine. 13 V.S.A. § 3252(b). This certainly evinces a legislative determination that sexual assault of a minor is a very serious matter, to be punished severely even when the contact occurs only once. When the contact occurs more than once, a doubling in the potential fine and an increase in the maximum available sentence from thirty-five years to life hardly give rise to an “obvious mismatch between the punishment and the offense” as the concurrence would have it. Post, ¶ 33. It certainly does not compel a narrow construction that would ignore the widely accepted principle that minors cannot consent to sex with adults. The May 2006 amendments increasing the penalty for sexual assault on one’s minor child also militate against the concurrence’s reading.
¶ 19. Further, we do not believe that the Legislature intended to impose an additional burden of proving an element of force — to prove aggravated sexual assault, rather than ordinary sexual assault — when the complainant is a child. To prove sexual assault on a minor, the State need produce only “a calendar and the person’s birth certificate.” State v. Barlow, 160 Vt. 527, 530, 630 A.2d 1299, 1301 (1993). But sexual assault on a minor is limited, by definition, to a *98class of victims that includes only minors; aggravated sexual assault based on repeated nonconsensual acts applies to both adult and child complainants. What makes the sexual assault aggravated is simply the repeated nature of the conduct. 13 V.S.A. § 3253(a)(9) (sexual assault is aggravated where the victim is subjected to “repeated nonconsensual sexual acts as part of the same occurrence” or to “repeated nonconsensual sexual acts as part of the actor’s common scheme and plan”). According to defendant’s argument, if the victim were an adult the State would only need to prove that an assault had occurred and that the assault was repeated to show aggravated sexual assault, whereas if the victim were a child it would need to prove that the assault was both repeated and “nonconsensual.” We do not believe that the Legislature intended the State to face that added burden when proving aggravated sexual assault against a minor. This approach accords with the “enhanced concern for the protection and well-being of minors and the gravity we attach to crimes involving the exploitation of minors.” Barlow, 160 Vt. at 529, 630 A.2d at 1300.
¶ 20. In this regard, the concurrence argues that our interpretation creates an unnecessary inconsistency between the aggravated sexual assault statute and the definition of “consent” in 13 V.S.A. § 3251(3), where the term is defined as “words or actions by a person indicating a voluntary agreement to engage in a sexual act.” On the concurrence’s reading, or so it appears, a child of thirteen is capable of “voluntary agreement to engage in a sexual act” with her father, insulating the father from prosecution for aggravated sexual assault unless the prosecution shows that the daughter did not give her “actual consent.” As we noted in Thompson, this would no doubt surprise the Legislature.
¶ 21. The concurrence places great weight on a line of California cases which, the concurrence urges, establish the proposition that minors are legally capable of consent to sexual acts. Those cases, however, arose from a very different statutory scheme than ours, and are therefore not persuasive. The first case, whose dicta the concurrence reproduces at some length, is People v. Hillhouse, 1 Cal. Rptr. 3d 261 (Ct. App. 2003). In Hillhouse the adult defendant was charged with numerous violations of a penal code provision criminalizing sexual contact with persons incapable of giving legal consent because of developmental disability. Id. at 265. The defendant argued, and the trial court agreed, that the provision did not apply to his acts because the victim was a minor and was incapable of legal consent merely by reason of his minority, not “because of’ his developmental disability. *99Id. at 265-66. Rejecting this nimble interpretation, the appellate court relied on 1970 statutory amendments which substantially altered the scheme governing sexual contact with minors in California. Id. at 268. The court noted that, prior to 1970, the California Penal Code, like our own statutes at the time of the offenses in this case,2 had punished sexual contact with minors without regard to consent. Id. The court further noted that pre-1970 California courts had, “consistent with the way our Penal Code treated such conduct prior to [the amendments],” generally held that “the concept that a minor female could not consent to sexual intercourse justified statutory treatment of the act in the same manner as other types of non-consensual sexual intercourse.” Id. In 1970, however, the California Penal Code was amended, and the crime of having consensual sexual intercourse with a minor was removed from the general rape statute. Cal. Penal Code § 261.5. The new offense, unlawful intercourse with a minor, carries lesser penalties than the former statutory rape crime. Id3 Nonconsensual sexual acts with minors are, *100of course, still punishable under California’s general rape statute. Id. §261.
¶ 22. The Hillhouse court went on to cite People v. Tobias, 21 P.3d 758 (Cal. 2001), which the concurrence also cites, for the proposition that the California legislature, when it created a separate crime of unlawful sexual intercourse with a minor, “Implicitly acknowledged that, in some cases at least, a minor may be capable of giving legal consent to sexual relations.’” Hillhouse, 1 Cal. Rptr. 3d at 268 (quoting Tobias, 21 P.3d at 762). It bears stating explicitly, given the concurrence’s reliance on Hillhouse, that the Vermont Legislature has not done so to the same extent.
¶ 23. The statutory scheme relevant to the instant case reflects a legislative determination that, apart from an exceedingly narrow exception for married people under age sixteen, minors cannot consent to sexual acts in Vermont. Even that exception does not squarely support the concurrence’s position, given that minors under sixteen cannot independently consent to the marriage underlying their later ability to consent to sex with their adult spouse. See supra, n.2. Like the statutory scheme in California before the 1970 amendments, our statutes severely penalize sexual contact by adults with minors without regard to consent and do not contain the carefully drawn, age-specific exceptions now contained in the California Penal Code.4 Absent the relatively clear legislative direction that compelled the result in Hillhouse, we cannot agree with the concurrence’s conclusion that the Vermont Legislature has wholly abrogated the common-law notion that minors cannot consent to sexual contact with adults. See Record v. State Highway Bd., 121 Vt. 230, 236-37, 154 A.2d 475, 480 (1959) (“[W]e are not to presume that the legislature intended to work any change in the common law beyond what the statute itself declares in either express terms, or by unmistakable implication.”) (citing State v. Hildreth, 82 Vt. 382, 384, 74 A. 71, 72 (1909)).5
*101¶ 24. Defendant also argues that 13 V.S.A. § 3254 comprehensively defines nonconsent for purposes of the sexual assault statute, and that the principle of “expressio unius est exclusio alterius” (the expression of one thing is the exclusion of another) means that where the Legislature defined particular circumstances in which nonconsent would be presumed, it did not intend to include others. Grenafege v. Dep’t of Employment Sec., 134 Vt. 288, 290, 357 A.2d 118, 120 (1976). Section 3254 instructs that in a prosecution for any crime in the sexual assault or lewd and lascivious statutory schemes:
(1) Lack of consent may be shown without proof of resistance;
(2) A person shall be deemed to have acted without the consent of the other person where the actor:
(A) Knows that the other person is mentally incapable of understanding the nature of the sexual act or lewd and lascivious conduct; or
(B) Knows that the other person is not physically capable of resisting, or declining consent to, the sexual act or lewd and lascivious conduct; or
(C) Knows that the other person is unaware that a sexual act or lewd and lascivious conduct is being committed; or
(D) Knows that the other person is mentally incapable of resisting, or declining consent to, the sexual act or lewd and lascivious conduct, due to mental illness or mental retardation as defined in section 3601 of Title 14.
13 V.S.A. § 3254. Defendant’s argument is unconvincing, because § 3254 is not an exhaustive list of situations in which lack of consent may be found. Further, the maxim defendant cites has less force when its use would result in derogation of a long-settled common law principle. See 3 Sutherland Stat Const § 61.02; accord Record, 121 Vt. *102at 236-37, 154 A.2d at 480. Section 3254(1) is an open-ended instruction that proof of resistance is not required to withstand a consent defense when that defense is otherwise available. Section 3254(2) simply describes four instances in which, based on some particular knowledge on the part of the actor, that actor is deemed to have acted without consent. We are not persuaded by the argument that, in creating § 3254, the Legislature intended to comprehensively define nonconsent.
¶ 25. Finally, defendant urges us to apply the rule of lenity on the grounds that even if it is arguable that the nonconsensual element does not apply when the complainant is under sixteen years of age, the lack of clear direction from the Legislature means that we should construe the statute in defendant’s favor. State v. Sidway, 139 Vt. 480, 484, 431 A.2d 1237, 1239 (1981). We do not find this argument compelling. When statutory provisions unambiguously cover a defendant’s conduct, the rule of lenity does not apply. See id. (holding that the hit-and-run statute applied to a defendant despite her claim that she lacked knowledge that she had caused damage). The legal principle that children cannot consent to sexual acts with adults has long been stable, and is not changed by the Legislature’s use of the term “nonconsensual” in the modern aggravated sexual assault statute.
¶ 26. It was not error to instruct the jury that sexual acts between an adult and his minor child under age sixteen were nonconsensual as a matter of law. The fair administration of justice does not require that a jury be instructed that the consent defense is available to an adult charged with aggravated assault for repeatedly sexually assaulting his thirteen-year-old child.

Affirmed.


 While this case has been under consideration in this Court, the Legislature has substantially amended and renumbered the statutes governing sexual assault. See 2005, No. 192 (Adj. Sess.), § 10. Those amendments were intended to decrease the incidence of sex crimes in Vermont by “enhancing sentencing and expanding treatment of sexually violent offenders” and “restructuring ... sentencing for the most serious crimes of sexual violence.” Id. § 3. The Legislature increased the penalties for lewd and lascivious conduct with children, for all forms of simple sexual assault, and for aggravated sexual assault. Id. §§ 8, 10 (amending 13 V.S.A. §§ 2602, 3252, and 3253, and creating a new section, 3271, mandating indeterminate life sentences for serious sexual offenses). Under the new statutory scheme, the maximum penalty for a single sexual act with the actor’s child under age 16 is life imprisonment, rather than 35 years. Id. § 10. References to the V.S.A. in this opinion are to the statutes as they were prior to the May 2006 amendments, which do not apply retroactively to increase the penalties for defendant’s conduct. 1 V.S.A. § 214(b)(4); State v. Willis, 145 Vt. 459, 467, 494 A.2d 108, 112 (1985).


 We note that our statutes do differentiate, in one provision, between consensual and nonconsensual intercourse with a minor under age sixteen. 13 V.S.A. § 3252(a)(3) (criminalizing sexual acts where “[t]he other person is under the age of 16, except where the persons are married to each other and the sexual act is consensual”). Section 3252(a)(3), read in conjunction with the provisions governing marriage by persons under age sixteen, does not support the concurrence’s position strongly, if at all, however. For a minor under age sixteen to marry, the minor must have not only the consent of his or her parents but also a judicial certificate stating “that the public good requires such license to be issued.” 18 V.S.A. § 5142(2). This provision suggests that minors under age sixteen are unable to legally consent even to the marriage underlying their “consent” to later sexual activity. This conclusion is buttressed by 15 V.S.A. §§ 512 & 513, which provide that marriages entered into when one of the parties to the marriage is under sixteen are voidable, either by that party themselves or by their parent or guardian. “Thus, at the point when a married minor engages in sex with his or her spouse, the state has already taken steps to protect the minor.” Barlow, 160 Vt. at 529, 630 A.2d at 1300.


 Under § 261.5, sexual contact with a minor is a misdemeanor if the parties to the contact are within three years in age. Cal. Penal Code § 261.5(b). If the parties are more than three years apart, the offense is a “wobbler,” either a felony or misdemeanor, subject to a maximum term of one year in a county jail, id. § 261.5(c). If one party is over twenty-one and the other is under sixteen, the offense is also a wobbler, but exposes perpetrators to a maximum sentence of four years in state prison. Id. § 261.5(d). Parallel provisions institute a graduated system of civil penalties tracking the same hierarchy. Id. § 261.5(e)(1)(A)-(D).


 The May 2006 amendments do add, at 13 V.S.A. § 3252(c)(2), an exception where “the [actor] is less than 19 years old, the child is at least 15 years old, and the sexual act is consensual.” The concurrence is concerned that our reading of the former statute would lead to future “disproportionate” punishment of actors for consensual sexual activity with minors near their own age. Post, ¶ 33. The new § 3252(c)(2) obviates that concern by decriminalizing a narrow class of such activity.


 The concurrence also cites eases from Kansas, Pennsylvania, Texas, and Oregon in support of its interpretation of our statutes. Post, ¶¶ 53-54. These cases, like Hillhouse, all arise from statutory schemes different from that implicated in the case *101before us, and should therefore be used only cautiously, if at all, as we interpret our unique statutory scheme. Cf. Proulx v. Parrow, 115 Vt. 232, 236, 56 A.2d 623, 626 (1948) (“In the absence of any decision of our own upon this point the construction placed upon the same or equivalent words in similar statutes of other jurisdiction will serve to shed light upon the problem.”). Here, as distinct from Proulx, we have decisions interpreting the very words we are called on to construe in this ease. Resort to cases from other states, whose statutes are not similar to our own, is not necessary here.